DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 6/1/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Information Disclosure Statement
The information disclosure statement filed 4/14/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Allowable Subject Matter
Claims 1-9, 11-17, 19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1; electromagnetic radiation generation apparatuses having a collector comprising a plurality of openings for supplying buffer gas for protecting the surface of the collector are known from the prior art – see Mulder et al. U.S. PGPUB No. 2018/0246422 (figure 5, illustrates collector mirror 500 with holes 510); Nagai et al. U.S. PGPUB No. 2013/0126761 (figure 12 illustrates collector mirror 123 with holes 124); Bykanov et al. U.S. PGPUB No. 2009/0057567 (figure 11A illustrates collector mirror 30 with holes 375); Van Empel et al. U.S. PGPUB No. 2015/0077729 (figure 4 illustrates collector mirror 12 with holes 18)’ Nagai et al. U.S. PGPUB No. 2011/0226745 (figure 18 illustrates collector mirror M1 with holes indicated by arrows emanating from gas introduction pipes 16-7a through 16-7d); Banine et al. U.S. PGPUB No. 2011/0170079 (see figure 6 with collector mirror 70 and holes  a collector comprising a plurality of openings; a gas supplier configured to provide a buffer gas; and a gas pipeline in communication with the gas supplier and the collector, and configured to purge the buffer gas through the openings of a middle portion of the collector, wherein a layout density of the openings near a bottom portion of the collector is different from a layout density of the openings near a perimeter portion of the collector.

Regarding independent claim 11; Nagai et al. U.S. PGPUB No. 2013/0126761 discloses (with respect to figure 25, with features illustrated in figure 3 which are omitted from figure 25) an electromagnetic radiation generation apparatus, comprising: a chamber 2B; a target material supplier 26 connected to the chamber and configured to supply a target material 27 to an excitation region; a light source 3 configured to emit a light beam 33 on the target material 27 in the excitation region 25 to generate plasma and an electromagnetic radiation (“Upon being irradiated with the pulse laser beam 33, the droplet 27 may be turned into plasma, and rays of light 251 including EUV light may be emitted from the plasma” [0044]); a collector 123 disposed under the chamber 2B (as illustrated in figure 25), the collector having a reflection surface 123a configured to reflect the electromagnetic radiation (“mirror surface 123a” [0050]), wherein the collector 4 (4H*+Sn→SnH4). Through this reaction, the Sn debris deposited on the mirror surface 123a may be removed in the form of gas. As a result, reduction in reflectance of the EUV collector mirror 123 may be suppressed” [0052]). However, Nagai does not disclose an arrangement wherein a number of holes in a first row is different from a number of holes in a second row.
Mulder et al. U.S. PGPUB No. 2018/0246422 discloses an EUV collector mirror (see figure 5) includes holes 510 in an arrangement wherein a number of holes in a first row is different from a number of holes in a second row. However, Mulder identifies that these “holes” are merely perforated pits and do not extend through the width of the collector mirror (“The term "hole" or "perforation" should not be understood to imply that the collector is drilled through the whole substrate thickness. The drilling depth need be sufficient only to perforate one or more of the layers which make up the reflective coating” [0069]). This differs from the holes of the claimed invention, since claim 11 
Van Empel et al. U.S. PGPUB No. 2015/0077729 discloses (as illustrated in figure 3), a collector mirror provided with gas supply lines 26 having a plurality of holes 18. However, this arrangement does not include that the number of holes in the first row is different from the number of holes in a second row.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an electromagnetic radiation generation apparatus, comprising: a collector having a reflection surface to reflect electromagnetic radiation generated from a light-generated plasma, wherein the collector comprises a plurality of holes arranged in an array including a plurality of rows of holes, and a number of holes in a first row is different from a number of holes in a second row.

Regarding independent claim 15; Ershov et al. U.S. PGPUB No. 2011/0253349 discloses an EUV collector mirror including a gas source configured to supply a debris-mitigating gas to the collector such that “the gas flows generally from the periphery to a center region in a generally spiral pattern, and this flow in the spiral pattern is also turbulent since it is downstream of the ten jet disturbance points 152” [0048]. However, Ershov does not disclose the claimed plurality of tubelets configured such that the plurality of tubelets corresponding to the same concentric gap are arranged in a spiral swirl pattern.


Regarding dependent claims 2-9, 12-14, 16, 17, 19, and 21-23; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1, 11, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881